  Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 1 of 22 PageID #:236




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SAMANTHA TAVEL,                        )
                       Plaintiff,      )
                                       )
v.                                     )
                                       )       No.    20-cv-06805
                                       )
MATTHEW        RIDDLE,          EVOLVE )              Judge Manish S. Shah
WRESTLING, INC., GABE SAPOLSKY, AND )
WORLD WRESTLING ENTERTAINMENT, )
INC.,
                       Defendants.     )
                                       )

   ______________________________________________________________________

       Matthew Riddle’s Answer and Affirmative Defenses to Plaintiff’s Complaint
   ______________________________________________________________________

The Prinz Law Firm, P.C.
Kristen Prinz (kprinz@prinz-lawfirm.com)
Amit Bindra (abindra@prinz-lawfirm.com)
Laura Lefkow-Hynes (llefkowhynes@prinz-lawfirm.com)
One East Wacker Drive, Suite 2500
Chicago, Illinois 60601
P: (312) 212-4450
F: (312) 284-4822




                                         1
    Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 2 of 22 PageID #:237




                                              ANSWER

        Defendant Matthew Riddle answers Plaintiff Samantha Tavel’s Complaint and asserts

affirmative defenses as follows.

                                              PARTIES

        1.      On before, and after, May 19, 2018, defendant, World Wrestling Entertainment,

Inc., (hereinafter referred to as “WWE”), was a media and entertainment company incorporated in the

State of Delaware.

ANSWER: Mr. Riddle admits WWE is a corporation but is without sufficient information or

knowledge to form a belief as to the remaining allegations in this paragraph and therefore denies

same.

        2.      On before, and after, May 19, 2018, defendant, WWE, was a corporation qualified to

do business as a corporation in the State of Illinois and is presently active with the Illinois Secretary

of State Corporation Division.

ANSWER: Mr. Riddle lacks sufficient information or knowledge to form a belief as to the

allegations in this paragraph and therefore denies same.

        3.      On before, and after, May 19, 2018, defendant WWE was primarily known for

professional wrestling.

ANSWER: Mr. Riddle admits the allegations in this paragraph.

        4.      On before, and after May 19, 2018, defendant WWE conducted business in the State

of Illinois and Cook County, Illinois.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle lacks sufficient information or knowledge to form a belief as to the allegations in this

paragraph and therefore denies same.




                                                   2
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 3 of 22 PageID #:238




       5.      On before, and after May 19, 2018, defendant WWE was actively involved in the

conduct of business of Evolve.

ANSWER: Mr. Riddle lacks sufficient information or knowledge to form a belief as to the

allegations in this paragraph and therefore denies same.

       6.      On before, and after May 19, 2018, defendant WWE and its representatives acted as

agents of defendant Evolve.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle lacks sufficient information or knowledge to form a belief as to the allegations in this

paragraph and therefore denies same.

       7.      On before, and after May 19, 2018, defendant WWE had control of the events

conducted by defendant, Evolve.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle lacks sufficient information or knowledge to form a belief as to the allegations in this

paragraph and therefore denies same.

       8.      On before, and after May 19, 2018, defendant WWE provided rules for which

defendant, Evolve’s, agents had to comply with.

ANSWER: Mr. Riddle lacks sufficient information or knowledge to form a belief as to the

allegations in this paragraph and therefore denies same.

       9.      On before, and after May 19, 2018, defendant Evolve Wrestling Inc. was a Florida

Corporation.

ANSWER: Mr. Riddle lacks sufficient information or knowledge to form a belief as to the

allegations in this paragraph and therefore denies same.




                                                3
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 4 of 22 PageID #:239




       10.     On before, and after May 19, 2020, defendant Gabe Sapolsky was a co-founder of

Evolve.

ANSWER: Mr. Riddle admits the allegations in this paragraph.

       11.     On before, and after May 19, 2020, defendant Gabe Sapolsky was enacting rules for

the professional wrestlers at Evolve at the direction of the WWE and Vince McMahon.

ANSWER: Mr. Riddle lacks sufficient information or knowledge to form a belief as to the

allegations in this paragraph and therefore denies same.

       12.     On before, and after May 29, 2018, defendant Gabe Sapolsky was acting as an agent

and/or employee of the WWE.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle lacks sufficient information or knowledge to form a belief as to the allegations in this

paragraph and therefore denies same.

       13.     On before, and after May 29, 2018, defendant Gabe Sapolsky was acting as an agent

and/or employee of Evolve.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle lacks sufficient information or knowledge to form a belief as to the allegations in this

paragraph and therefore denies same.

       14.     On before, and after May 19, 2018, defendant Matt Riddle was a professional

wrestler employed by Mr. Riddle, WWE and Evolve.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       15.     At all times relevant, defendant Matt Riddle was acting as an agent and/or employee

of the WWE and Evolve.




                                                4
    Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 5 of 22 PageID #:240




ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

                                        BACKGROUND

       16.     WWE and Evolve host events for professional wrestling. Historically, professional

wrestling has been a male dominated sport. In recent years, females have begun to perform for

WWE and Evolve.

ANSWER: Mr. Riddle lacks knowledge sufficient to form a belief as to the truth of the allegations

in this paragraph, and therefore, denies the same.

       17.     Female performers perform in lingerie, and are held to different beauty standards

than male performers. Female performers also make less money than male performers and

experience more hurdles in their career advancement.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       18.     The culture of professional wrestling is dangerous for women. The culture, created

by WWE and Evolve, hypersexualizes female performers and profits from male aggression. In the

past six months there have been multitudes of allegations of sexual assault perpetrated on female

performers by male performers that WWE and Evolve allowed and tacitly encouraged.

ANSWER: Mr. Riddle lacks knowledge sufficient to form a belief as to the truth of the allegations

in this paragraph, and therefore, denies the same.

       19.     Plaintiff Samantha Tavel was one such victim of instances of sexual assault by male

performer Matt Riddle.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

                                             FACTS

ANSWER: Mr. Riddle denies any inferences contained in this header.




                                                 5
    Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 6 of 22 PageID #:241




       20.     On before, and after May 19, 2018, Plaintiff, Samantha Tavel a/k/a Candy

Cartwright, was an independent contractor performing work as a professional wrestler and social

media ambassador for Evolve.

ANSWER: Mr. Riddle admits the allegations in this paragraph.

       21.     In April of 2017, defendant, Matt Riddle, began sexually assaulting Plaintiff by

forcing himself on her and penetrating her with his penis while in a vehicle in the parking lot after

a wrestling event promoted by Evolve.

ANSWER: Mr. Riddle denies the allegations in this paragraph. Answering further, Mr. Riddle

and Ms. Tavel were engaged in a consensual, sexual relationship, and at no point in April 2017

were they in Illinois together.

       22.     Defendant Matt Riddle then bragged to other employees of Evolve, including

defendant, Gabe Sapolsky, that he forced himself on the Plaintiff and sexually assaulted her, and

this was done without her consent.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       23.     Matt Riddle experienced no adverse employment action or discipline from Gabe

Sapolsky, Evolve, or the WWE even though he had committed acts of sexual assault without

Plaintiff’s consent.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       24.     Gabe Sapolsky, Evolve and WWE tacitly approved of Matt Riddle's sexual violence

towards the Plaintiff.

ANSWER: Mr. Riddle denies the allegations in this paragraph.




                                                 6
    Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 7 of 22 PageID #:242




           25.   Defendants’ tacit approval of this conduct by Matt Riddle, combined with the toxic

misogynistic culture created by Defendants, allowed, encouraged and aided Matt Riddle to

continue this behavior towards the Plaintiff.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

           26.   On or about May 19, 2018, defendant, Evolve, hosted a professional wrestling event

in Summit, Illinois, Cook County.

ANSWER: Mr. Riddle admits the allegations in this paragraph.

           27.   On or about May 19, 2018, after the Evolve event, defendant, Matt Riddle, forced

the Plaintiff to perform oral sex on him by choking the plaintiff, in front of other members of

Evolve while on a bus leaving the event in Summit, Illinois.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

           28.   Upon information and belief, defendant, WWE, has a history of condoning sexual

assault.

ANSWER: Mr. Riddle lacks sufficient information or knowledge to form a belief as to the

remaining allegations in this paragraph and therefore denies same.

           29.   Upon information and belief, defendant, WWE, has condoned sexual assault in the

workplace for over 30 years.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle lacks sufficient information or knowledge to form a belief as to the remaining allegations

in this paragraph and therefore denies same.




                                                 7
    Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 8 of 22 PageID #:243




       30.     Defendant, Matt Riddle, Individually [sic], and acting as an agent and/or employee

of the WWE and Evolve continued to force the Plaintiff to perform sexual acts on him under the

threat that if the Plaintiff did not, she would not be booked for any further shows.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       31.     On or about January 31, 2020, Plaintiff had bookings with the WWE and Evolve.

ANSWER: Mr. Riddle lacks sufficient information or knowledge to form a belief as to the

allegations in this paragraph and therefore denies same.

       32.     At the aforementioned time and date, Plaintiff refused to continue to be forced to

perform sexual acts on defendant, Matt Riddle.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       33.     On the aforementioned time and date, Plaintiff was told her future bookings with

the WWE and Evolve were terminated due to “issues with the talent.”

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       34.      Upon information and belief, defendant, Matt Riddle, had informed the WWE and

Evolve that he did not want her working with the WWE and Evolve due to Plaintiff no longer

performing forced sexual acts on him. Meanwhile, Matt Riddle continued to perform for the WWE

and Evolve, to this date.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       35.     Mr. Riddle WWE, Evolve, and Gabe Sapolsky, continued to tacitly approved [sic]

of defendant, Matt Riddles' [sic] conduct, and assisted and encouraged his behavior by removing

the Plaintiff from future bookings with the WWE and Evolve.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

                        COUNT I – Gender Violence Act – Matt Riddle




                                                 8
    Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 9 of 22 PageID #:244




ANSWER: Mr. Riddle denies any inferences in this header.

       1-35. Plaintiff realleges and adopts paragraphs one through thirty-five (1-35) of this

complaint at law as though fully stated and pled herein.

ANSWER: Mr. Riddle realleges and incorporates the preceding paragraphs of his Answer into

this paragraph.

       36.        On before and after May 19, 2018, defendant, Matt Riddle had a duty of ordinary

care so as to avoid causing injury and/or harmful or offensive contact to the plaintiff, Samantha

Tavel, including acts of gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

       37.        On before, and after the aforementioned date, defendant, Matt Riddle, had duty [sic]

to refrain from tortious conduct against the Plaintiff.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

       38.        Pursuant to 740 ILCS 82/5, defendant, Matt Riddle had a duty to refrain from

committing acts of gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

       39.        In violation of the aforementioned duties, the defendant, Matt Riddle, perpetrated

gender violence against the Plaintiff in one or more of the following ways:

                  a. Forcefully penetrated the Plaintiff with his penis without her consent;

                  b. Forced the plaintiff to perform sexual acts on him with threats and physical

                      harm; and



                                                   9
    Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 10 of 22 PageID #:245




                  c. Forced the plaintiff to perform sexual acts on him with the threat of her losing

                        her job.

ANSWER: Mr. Riddle denies the allegations in this paragraph and each and every subparagraph.

        40.       As a proximate result of the foregoing acts or omissions, the Plaintiff was sexually

assaulted and suffered physical and emotional injuries.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

        WHEREFORE, plaintiff, Samantha Tavel demands judgment against Defendant, Matt

Riddle, for an amount in excess of $10,000,000.00 including but not limited to actual damages,

damages for emotional distress, punitive damages, attorney's fees and costs.

ANSWER: To the extent that this paragraph seeks a legal conclusion, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

          COUNT II - Gender Violence Act - World Wrestling Entertainment Inc.

ANSWER: Mr. Riddle denies any allegations in this header.

1-35.   Plaintiff realleges and adopts paragraphs one through thirty-five (1-35) of this

complaint at law as though fully stated and pled [sic] herein.

ANSWER: Mr. Riddle realleges and incorporates the preceding paragraphs of his Answer into

this paragraph.

                  1
        41.           On and before the aforementioned dates, the Defendant WWE had a duty of

ordinary care so as to avoid causing injury and/or harmful or offensive contact to the plaintiff,

Samantha Tavel, including acts of gender violence.



1
 It was impossible to replicate the Complaint’s numbering scheme and maintain logical
consistency.


                                                   10
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 11 of 22 PageID #:246




ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

        42.     On and before the aforementioned dates, the Defendant WWE had a duty to

refrain from assisting and encouraging tortious conduct of the assailant, Matt Riddle, against the

Plaintiff.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

        43.     Pursuant to 740 ILCS 82/5, Defendant WWE had a duty to refrain from

encouraging or assisting acts of gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

        44.     In violation of the aforementioned duties, the Defendant WWE by and through

its agents and/or employees perpetrated gender violence against the Plaintiff by encouraging or

assisting in gender violence in one or more of the following ways:

                a. violence [sic] acts against the Plaintiff;

                b. Knew or should have known that the defendant, Matt Riddle, had a propensity

                   to commit such acts;

                c. Knew or should have known that Gabe Sapolsky, knew, and encouraged these

                   sexual acts committed by Matt Riddle;

                d. Created an atmosphere of toxic misogyny that encourages gender violence.

ANSWER: Mr. Riddle denies the allegations in this paragraph and denies each and every

subparagraph.




                                                 11
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 12 of 22 PageID #:247




       45.        As a proximate result of the foregoing acts or omissions, the Plaintiff was sexually

assaulted and suffered physical and emotional injuries.

ANSWER: Mr. Riddle denies the allegations in this paragraph.

       WHEREFORE, plaintiff, Samantha Tavel, demands judgment against Defendant, WWE,

for an amount in excess of $10,000,000.00 including but not limited to actual damages, damages

for emotional distress, punitive damages, attorney's fees and costs.

ANSWER: To the extent that this paragraph seeks a legal conclusion, no answer is required.

Mr. Riddle denies any remaining allegations in this paragraph.

                     COUNT III- Gender Violence Act- Evolve Wrestling, Inc.

ANSWER: Mr. Riddle denies any allegations in this header.

       1-35. Plaintiff realleges and adopts paragraphs one through thirty-five (1-35) [sic] of this

complaint at law as though fully stated and pled herein.

ANSWER: Mr. Riddle realleges and incorporates the preceding paragraphs of his Answer into

this paragraph.

       46.        On and before the aforementioned dates, the Defendant Evolve had a duty of

ordinary care so as to avoid causing injury and/or harmful or offensive contact to the plaintiff,

Samantha Tavel, including acts of gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

       47.        On and before the aforementioned dates, the Defendant Evolve had a duty to refrain

from assisting and encouraging tortious conduct of the assailant, Matt Riddle, against the Plaintiff.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.



                                                   12
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 13 of 22 PageID #:248




       48.     Pursuant to 740 ILCS 82/5, Defendant Evolve had a duty to refrain from

encouraging or assisting acts of gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

       49.     In violation of the aforementioned duties, the Defendant Evolve and through its

agents and/or employees perpetrated gender violence against the Plaintiff by encouraging or

assisting in gender violence in one or more of the following ways:

        a. Allowed, encouraged or permitted the defendant, Matt Riddle, to commit gender

             violence acts against the Plaintiff;

        b. Knew or should have known that the defendant, Matt Riddle, had a propensity to

             commit such acts;

        c. Knew or should have known that Gabe Sapolsky encouraged these sexual acts;

        d. Created an atmosphere of toxic misogyny that encourages gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies the allegations in this paragraph and each subparagraph.

       50.     As a proximate result of the foregoing acts or omissions, the Plaintiff was sexually

assaulted and suffered physical and emotional injuries.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies the allegations in this paragraph.

       WHEREFORE, plaintiff, Samantha Tavel, demands judgment against Defendant, Evolve,

for an amount in excess of $10,000,000.00 including but not limited to actual damages, damages

for emotional distress, punitive damages, attorney's fees and costs.




                                                    13
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 14 of 22 PageID #:249




ANSWER: To the extent that this paragraph seeks a legal conclusion, no answer is required. Mr.

Riddle denies the allegations in this paragraph.

                        COUNT IV- Gender Violence Act- Gabe Sapolsky

ANSWER: Mr. Riddle denies any allegations in this header.

        1-35. Plaintiff realleges and adopts paragraphs one through thirty-five (1-35) of this

complaint at law as though fully stated and pled herein.

ANSWER: Mr. Riddle realleges and incorporates the preceding paragraphs of his Answer into

this paragraph.

        51.       On and before the aforementioned dates, the Defendant Gabe Sapolsky had a duty

of ordinary care so as to avoid causing injury and/or harmful or offensive contact to the plaintiff,

Samantha Tavel, including acts of gender violence.

        ANSWER: Mr. Riddle denies the allegations in this paragraph.

        52.       On and before the aforementioned dates, the Defendant Gabe Sapolsky had a duty

to refrain from assisting and encouraging tortious conduct of the assailant, Matt Riddle, against

the Plaintiff.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

        53.       Pursuant to 740 ILCS 82/5, Defendant Gabe Sapolsky had a duty to refrain from

encouraging or assisting acts of gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.




                                                   14
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 15 of 22 PageID #:250




       54.     In violation of the aforementioned duties, the Defendant Gabe Sapolsky by and

through its agents and/or employees perpetrated gender violence against the Plaintiff by

encouraging or assisting in gender violence in one or more of the following ways:

        a. Allowed, encouraged or permitted the defendant, Matt Riddle to commit gender

             violence acts against the Plaintiff;

        b. Knew or should have known that the defendant, Matt Riddle had a propensity to

             commit such acts; and

        c. Created an atmosphere of toxic misogyny that encourages gender violence.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph and each subparagraph.

       55.     As a proximate result of the foregoing acts or omissions, the Plaintiff was sexually

assaulted and suffered physical and emotional injuries.

ANSWER: To the extent that this paragraph seeks legal conclusions, no answer is required. Mr.

Riddle denies any remaining allegations in this paragraph.

       WHEREFORE, plaintiff, Samantha Tavel, demands judgment against Defendant, Gabe

Sapolsky, for an amount in excess of $10,000,000.00 including but not limited to actual damages,

damages for emotional distress, punitive damages, attorney's fees and costs.

ANSWER: To the extent that this paragraph seeks a legal conclusion, no answer is required. Mr.

Riddle denies the allegations in this paragraph.




                                                    15
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 16 of 22 PageID #:251




                                     AFFIRMATIVE DEFENSES

                                     Facts Common to All Defenses

        1.      Mr. Riddle is a professional wrestling entertainer who contracts with WWE and

formerly contracted with Evolve.

        2.      He is a resident of Florida, where he lives with his wife and their children.

        3.      He maintains no residence and owns no property in the State of Illinois. Id. His only

contact with Illinois was brief performances for work.

        4.      Ms. Tavel wrestles professionally under the name “Candy Cartwright” and worked

as a social media ambassador for Evolve as an independent contractor.

        5.      On information and belief, Ms. Tavel is a resident of New York State and owns no

property in the State of Illinois.

        6.      Evolve, now defunct, hosted a series of wrestling events to which both Mr. Riddle

and Ms. Tavel have been invited, separately, to perform at or to attend on a number of occasions.

Id. ¶ 16.

        7.      After one such Evolve event in New York City in April 2017, Ms. Tavel and Mr.

Riddle began an affair that lasted almost three years. Id. ¶¶ 21, 32, see ECF No. 12-3 (Evolve

Performance Schedule).

        8.      During their nearly three-year affair they engaged only in consensual sexual

activity.

        9.      Mr. Riddle did not disclose their activities to others because he was trying to keep

the affair a secret from his wife.

        10.     Mr. Riddle never threatened Ms. Tavel or coerced her in any way.




                                                 16
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 17 of 22 PageID #:252




       11.      Mr. Riddle never said that if Ms. Tavel did not engage in sex acts with him that she

would not be booked for shows.

       12.      Mr. Riddle had no control over her employment.

       13.      On May 19, 2018, Mr. Riddle flew into O’Hare International Airport to perform

that evening at the Evolve 104 show at the Summit Park District in Summit, Cook County, Illinois.

       14.      Ms. Tavel attended the Evolve 104 show in a private capacity.

       15.      After the show, Joseph M. Ranta, a videographer, drove some performers, including

Mr. Riddle and Ms. Tavel, to their hotel in Michigan. See ECF No. 12-4 (Aff. of Ranta).

       16.      The Evolve 105 show was scheduled for the following day in Livonia, Michigan.

See ECF No. 12-3.

       17.      Mr. Ranta drove his personal vehicle, a 1994 GMC Savana 1500 conversion van

that seated seven in three rows. See ECF No. 12-4 ¶ 9, see also ECF No. 12-4(A) (photos of

Ranta’s van).

       18.      Sitting up front with Mr. Ranta was wrestler James Dowell also known as “JD

Drake.” Id. ¶ 11.

       19.      In the two middle seats were wrestlers Keith Lee (behind Mr. Dowell) and Anthony

Henry (behind Mr. Ranta), and in the back were Mr. Riddle and Ms. Tavel. Id. ¶ 11.

       20.      Mr. Ranta used his GPS that night, which recorded that the party left the Summit

Park District at 12:26 a.m. on May 20, 2018 and stopped for gas. Id. ¶¶ 12-14, see also ECF No.

12-4(B) (Ranta’s GPS).

       21.      They left the gas station at 12:34 a.m., and then drove 33 miles in 48 minutes to a

Denny’s restaurant at 6171 Melton Road in Portage, Indiana, arriving at 1:22 a.m. Id. ¶¶ 14-16.




                                                 17
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 18 of 22 PageID #:253




       22.       They crossed into Indiana approximately 36 minutes into their journey around 1:10

a.m. Id. ¶ 15.

       23.       Only Mr. Lee was asleep during the drive to Denny’s. Id. ¶ 17.

       24.       The party left Denny’s at 2:35 a.m. and drove for 2 hours and 37 minutes to Mr.

Ranta’s home in Mason, Michigan. Id. ¶¶ 18-19.

       25.       By the time they arrived, the other wrestlers had fallen asleep and only Ms. Tavel,

Mr. Riddle, and Mr. Ranta were awake. Id. ¶ 20.

       26.       Ms. Tavel, Mr. Riddle and Mr. Ranta spent 12 minutes at Mr. Ranta’s home, then

drove to the Comfort Inn Metro Airport near Detroit where the performers were staying. Id. ¶ 21.

       27.       Mr. Riddle and Ms. Tavel’s affair continued until about January 2020, when Mr.

Riddle’s wife learned of the affair and Mr. Riddle ended it. Pl.’s Compl. ¶ 32.

       28.       Ms. Tavel had a hard time accepting the end of the relationship, and Mr. Riddle

changed his telephone number more than once to avoid her calls.

       29.       Mr. Riddle had no control over any alleged employment relationship Ms. Tavel had

with Evolve or WWE.

       30.       On June 19, 2020, shortly before Mr. Riddle’s debut on WWE’s popular television

program, “Friday Night SmackDown,” Ms. Tavel posted on Twitter an accusation that Mr. Riddle

had sexually assaulted her “during the van ride, when the 3 other wrestlers had fallen asleep.” See

ECF No. 12-2.

       31.       Mr. Riddle adamently denied her accusation and continues to deny her accusation.

      FIRST AFFIRMATIVE DEFENSE – LACK OF PERSONAL JURISDICTION

       32.       Mr. Riddle incorporates and realleges the Facts Common to All Counts into this

Affirmative Defense.




                                                 18
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 19 of 22 PageID #:254




        33.     The court may not exercise personal jurisdiction over Mr. Riddle because he never

availed himself of the privileges of acting in Illinois at the time the litigation-specific activity

occurred. See ECF No. 30 at 7 (Judge Shah’s Opinion and Order of March 24, 2021).

        34.     Mr. Riddle’s affiliations with Illinois are sporadic and fleeting; he maintains no

residence and owns no property in Illinois.

        35.     By the time Mr. Riddle was on the bus leaving the event, he had completed his

performance, thereby ending his activities purposefully directed at Illinois.

        36.     Mr. Riddle was not traveling on an Illinois road, and could not have been traveling

on an Illinois road, when the alleged assault allegedly occurred.

        37.     It offends traditional notions of fair play and substantial justice to subject Mr.

Riddle to jurisdiction in Illinois for an assault that did not occur and could not have occurred in

Illinois.

        38.     Plaintiff’s claims are barred, in whole or in part, by the court’s lack of personal

jurisdiction over Mr. Riddle.

                      SECOND AFFIRMATIVE DEFENSE – CONSENT

        39.     Mr. Riddle incorporates and realleges the Facts Common to All Counts into this

Affirmative Defense.

        40.     Mr. Riddle and Ms. Tavel were engaged in a long-term consensual sexual

relationship.

        41.     Every sexual encounter they had between them was consensual without any threat

or coercion by Mr. Riddle.

        42.     Plaintiff’s claims are barred in whole or in part by her consent.

                   THIRD AFFIRMATIVE DEFENSE – IMPOSSIBILITY




                                                 19
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 20 of 22 PageID #:255




        43.     Mr. Riddle incorporates and realleges the Facts Common to All Counts into this

Affirmative Defense.

        44.     Ms. Tavel described the location of the alleged April 2017 assault only as occurring

“in a vehicle in the parking lot after a wrestling event promoted by Evolve.”

        45.     Mr. Riddle believes this allegation refers to a consensual sexual encounter the

couple had in a car on or about April 23, 2017 in New York City after an Evolve event.

        46.     Mr. Riddle was not in Illinois in April 2017.

        47.     The alleged battery of April 2017 did not occur, and it is impossible that it would

have occurred in Illinois.

        48.     The April 2017 event cannot sustain a claim under the IGVA. See ECF No. 30 at

13 (“Riddle correctly points out that the Act would not apply to conduct that occurred outside

Illinois.”).

        49.     The May 19, 2018 assault did not occur, and it is impossible that it would have

occurred in Illinois.

        50.     Ms. Tavel and Mr. Riddle were riding in a van that crossed the border into Indiana

approximately 36 minutes after it left Summit, Illinois. See ECF No. 13-4, ¶ 15 (Ranta Affidavit).

        51.     Only one wrestler was asleep during the drive to Indiana. Id. ¶ 17.

        52.     Ms. Tavel’s Twitter post announcing the alleged assault claimed that it occurred

after three wrestlers were asleep. ECF No. 13-2.

        53.     Several wrestlers fell asleep after the party ate at Denny’s in Portage, Indiana, on

their way to Livonia, Michigan.

        54.     Based on Ms. Tavel’s statements, the alleged assault of May 19, 2018, could only

have occurred in Indiana or Michigan.




                                                 20
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 21 of 22 PageID #:256




       55.     Without a nexus to the State of Illinois, Ms. Tavel’s IGVA claims, based on the

alleged assaults of April 2017 and May 2018, collapse against Mr. Riddle.

       56.     Plaintiff’s claims are barred, in whole or in part, by impossibility.

             FOURTH AFFIRMATIVE DEFENSE – FAILURE TO MITIGATE

       57.     Mr. Riddle incorporates and realleges the Facts Common to All Counts into this

Affirmative Defense.

       58.     Plaintiff has a duty to mitigate her damages.

       59.     On information and belief, Plaintiff has not mitigated her damages.

       60.     Plaintiff’s claims for damages should be denied or reduced, in whole or in part, for

her failure to mitigate her damages.

       61.     Wherefore, Defendant Matthew Riddle respectfully requests that the Court dismiss

Ms. Tavel’s complaint with prejudice and grant such further relief as it deems just and proper.

Dated: April 12, 2021

                                              Respectfully Submitted,

                                       By:    /s/        Kristen Prinz

                                              One of Mr. Riddle’s Attorneys

The Prinz Law Firm, P.C.
Kristen Prinz (kprinz@prinz-lawfirm.com)
Amit Bindra (abindra@prinz-lawfirm.com)
Laura Lefkow-Hynes (llefkowhynes@prinz-lawfirm.com)
One East Wacker Drive
Suite 2500
Chicago, Illinois 60601
P: (312) 212-4450
F: (312) 284-4822




                                                    21
   Case: 1:20-cv-06805 Document #: 31 Filed: 04/12/21 Page 22 of 22 PageID #:257




                                      Certificate of Service

       I hereby certify that on April 9, 2021, I caused the foregoing to be filed with the Clerk of
Court using the CM/ECF system, which served a copy on all counsel of record pursuant to Local
Rule 5.9 of the Northern District of Illinois.

 John Chwarzynski, Jr.          Desiree F. Moore (6286198)       Jerry S. McDevitt
 HALE & MONICO                  Marvis A. Barnes (6317500)       Curtis B. Krasik
 53 West Jackson                K&L GATES LLP                    K&L GATES LLP
 Suite 337                      70 W. Madison Street             K&L Gates Center
 Chicago, Illinois 60604        Suite 3100                       210 Sixth Avenue
 Tel. (312) 870-6923            Chicago, Illinois 60602          Pittsburgh, Penn. 15222
 jwc@halemonico.com             Tel. (312) 372-1121              Tel. (412) 355-6500
                                desiree.moore@klgates.com        jerry.mcdevitt@klgates.com
                                marvis.barnes@klgates.com        curtis.krasik@klgates.com

 Attorney for Ms. Tavel         Attorneys for WWE                Attorneys for WWE

 Lawrence H. Hyman              Gal Pissetzky
 Lawrence H. Hyman &            Pissetzky Law LLC
 Associates                     35 E. Wacker Dr. Suite 1980
 111 W. Washington, Suite       Chicago, Illinois 60601
 1025                           (847)736-7756
 Chicago, Illinois 60602        gal@pissetzkylaw.com
 Tel. (312) 346-6766
 hymanlaw@lhyman.com
 Attorney for Mr. Sapolsky      Attorney for Mr. Sapolsky
                                                                 Respectfully submitted,
                                                                 /s/ Kristen Prinz

 Dated: April 9, 2021                                            One of Mr. Riddle’s Attorneys

 The Prinz Law Firm
 Kristen Prinz (kprinz@prinz-lawfirm.com)
 Amit Bindra (abindra@prinz-lawfirm.com)
 Laura Lefkow-Hynes (llefkowhynes@prinz-lawfirm.com)
 One East Wacker Drive
 Suite 2500
 Chicago, IL 60601
 P: (312) 212-4450
 F: (312) 284-4822




                                                22
